In an action to establish that plaintiffs and other property owners in Atlantic Beach, Nassau County, have an easement over and the right to free and unobstructed use of a boardwalk and specified portions of designated streets therein, certain defendants appeal from orders denying their motions for separate trials. Plaintiffs appeal from an order denying their motion to examine a witness before trial. Orders denying motions for separate trials affirmed, with one bill of $10 costs and disbursements. No opinion. Order denying plaintiffs’ motion for an examination before trial reversed on the law and the facts, without costs, and motion granted, with $10 costs; the examination to proceed on ten days’ notice. In our opinion the examination should have been allowed. (Cf. Dorros, Inc., v. Dorros Bros., 274 App. Div. 11; Fahey v. South Nassau Communities Hosp., 275 App. Div. 1056.) Nolan, P. J., Carswell, Wenzel and MacCrate, JJ., concur; Adel, J., not voting.